
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.71


EMPLOYMENT AGREEMENT


        This Employment Agreement is dated as of February 16, 2004 (the
"Agreement"), and is between Worldspan, L.P., a limited partnership organized
and existing under the laws of Delaware (the "Company"), Travel Transaction
Processing Corporation, a corporation organized and existing under the laws of
Delaware ("Holding"), and Michael S. Wood (the "Executive").

W I T N E S S E T H:

        WHEREAS, Holding, the Company and Executive desire for Executive to
become a member of the management team of the Company, in each case, on the
terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is hereby agreed by and between Holding, the Company and
the Executive as follows:

        1.    Agreement to Employ; No Conflicts.    Upon the terms and subject
to the conditions of this Agreement, the Company hereby agrees to employ the
Executive, and the Executive hereby agrees to be an employee of the Company, in
each case, as of February 16, 2004 (the "Effective Date"). The Executive
represents that (i) he is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound, (ii) he has not violated, and in connection
with his employment with the Company will not violate, any non-solicitation,
non-competition or other similar covenant or agreement by which he is or may be
bound and (iii) in connection with his employment with the Company he will not
use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.

        2.    Term; Positions and Responsibilities.    (a) Term. Unless the
Executive's employment shall sooner terminate pursuant to Section 7, the Company
shall employ the Executive hereunder for a term commencing on the Effective
Date, and continuing until the second anniversary of the Effective Date.
Thereafter, the term of employment under this Agreement will automatically renew
for successive and consecutive one year periods following the end of its initial
term and any extended term, unless the Company or the Executive gives the other
party written notice at least 90 days prior to the date the term hereof would
otherwise renew that it or he does not want the term to be so extended. The
period during which the Executive is employed pursuant to this Agreement shall
be referred to as the "Employment Period."

        (b)   Position and Responsibilities.    During the Employment Period,
the Executive shall serve as the Senior Vice President and Chief Financial
Officer of the Company or in a comparably titled position. The Executive shall
have such duties and responsibilities as are customarily assigned to individuals
serving in such position, and such other duties consistent with the Executive's
title and position as the Company specifies from time to time.

        (c)   Business Time.    During the Employment Period, the Executive
agrees to devote his full attention during normal business hours to the business
and affairs of the Company and to use his best efforts to perform faithfully and
efficiently the responsibilities assigned to him hereunder, to the extent
necessary to discharge such responsibilities, except for periods of vacation,
sick leave and other time off to which he is entitled and other activities
specifically approved by the Company.

        3.    Compensation.    (a) Base Salary. As compensation for the services
to be performed by the Executive during the Employment Period, the Company shall
pay the Executive a base salary at the annualized rate of $300,000, payable in
installments on the Company's regular payroll dates (but no less frequently than
monthly); provided, however, that such base salary shall be subject to decrease
in accordance with broad-based employee salary reduction programs instituted by
the Company from time to time. Holding's Board (the "Board") shall review the
Executive's base salary annually during the

--------------------------------------------------------------------------------

Employment Period and, in its sole discretion, may increase such base salary
from time to time. The annual base salary payable to the Executive under this
Section 3(a), as the same may be decreased or increased from time to time, shall
hereinafter be referred to as the "Base Salary."

(b)Performance Bonus.    During the Employment Period, in addition to the Base
Salary, the Executive shall be eligible to participate in performance bonus
plans that the Company provides to other senior executives from time to time.

        4.    Equity Arrangements.    On the Effective Date, the Executive is
acquiring equity securities of Holding on the terms and conditions set forth in
(i) the terms of the Holding stock incentive plan adopted on June 30, 2003 (as
amended from time to time, the "Stock Incentive Plan"), (ii) a restricted stock
subscription agreement to be entered into by the Executive and Holding,
(iii) the stockholders' agreement (as amended from time to time, the
"Stockholders Agreement") entered into on June 30, 2003 by Citigroup Venture
Capital Equity Partners, L.P., a limited partnership organized under the laws of
Delaware ("CVC"), Ontario Teachers' Pension Plan Board, a corporation without
share capital organized under the laws of Ontario, Canada ("OTPP"), and certain
other stockholders, and (iv) a registration rights agreement entered into on
June 30, 2003 by Holding, CVC, OTPP, and certain stockholders of Holding, as it
may be amended from time to time. Copies of such agreements have been provided
to the Executive.

        5.    Employee Benefits.    During the Employment Period, the Executive
(and, to the extent applicable, his eligible family members and dependents)
shall be eligible to participate in or be covered under all medical, dental,
hospitalization, group life insurance, short term disability, long term
disability, and other employee welfare benefit plans that the Company provides
to all of its United States senior executives (collectively, "Group Insurance
Plans"). The Executive shall also be eligible to participate in any qualified
and non-qualified retirement savings and deferred compensation plans that the
Company provides to all of its United States senior executives (or be provided
benefits equivalent to what he would receive under such plans); provided,
however, that the Executive shall not be entitled to participate in the
Worldspan Employees' Pension Plan.

        6.    Perquisites and Expenses.    (a) General. During the Employment
Period, the Executive shall be eligible to participate in any special benefit or
perquisite program provided by the Company (not including any such benefits or
perquisites which are available to employees solely as a result of their prior
employment with Delta Airlines, Northwest Airlines or TWA) available from time
to time to all of the United States senior executives of the Company on the
terms and conditions then prevailing under such program.

        (b)   Business Travel, Lodging, etc. The Company shall reimburse the
Executive for reasonable travel, lodging, meals, business-related entertainment,
and other reasonable expenses incurred by him in connection with his performance
of services hereunder, upon submission of evidence, satisfactory to the Company,
of the incurrence and purpose of each such expense and otherwise in accordance
with the Company's expense substantiation policy applicable to its United States
senior executives (including any policy applicable to United States employees in
general) as in effect from time to time (the "Expense Policy").

        (c)   Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation and sick leave in accordance with the Company's
policies for its senior executives (including any policies applicable to United
States employees in general) as in effect from time to time.

        7.    Termination.    (a) Death and Disability. Executive's employment
shall terminate automatically upon the Executive's death and may be terminated
by the Company following the Executive's Disability. For purposes of this
Agreement, "Disability" shall mean any physical or mental ailment or incapacity,
as determined in good faith by a licensed physician designated by the Company,
which

2

--------------------------------------------------------------------------------

(i) constitutes a long-term disability under the Company's long-term disability
policies or (ii) which is expected to be permanent.

        (b)   Termination by the Company. The Company may terminate the
Executive's employment with or without Cause. For purposes of this Agreement,
"Cause" means (i) the Executive's conviction of a felony involving moral
turpitude that results in harm to the Company or its affiliates, (ii) a judicial
determination that the Executive committed fraud, misappropriation, or
embezzlement against any Person, or (iii) the Executive's breach of any terms of
this Agreement or willful or gross and repeated neglect or misconduct in the
performance of his duties under Section 2(b) hereof, provided that in the case
of the preceding clause (iii), the Company shall first have given the Executive
written notice identifying the Executive's breach, neglect or misconduct, and
the Executive shall have failed to satisfactorily cure (as determined in good
faith by the Company) such breach, neglect, or misconduct within 15 days after
receiving such written notice from the Company.

        (c)   Termination by Executive. The Executive may terminate his
employment at any time with or without Good Reason. For purposes of this
Agreement, "Good Reason" means any of the following actions by the Company
without the Executive's written consent:

        (A)  The failure by the Company or Holding to elect the Executive to the
position set forth in the first sentence of Section 2(b) or the removal of the
Executive from any such position;

        (B)  A reduction in the Executive's Base Salary or Performance Bonus
opportunity (other than as provided in Section 3); or

        (C)  The failure of the Company to obtain the assumption in writing of
its obligation to perform this Agreement by any successor as contemplated by
Section 10(b);

provided that the Executive shall have first delivered a written notice to the
Company of his intention to terminate his employment for Good Reason within
30 days of having actual knowledge of such act or acts or failure or failures to
act and such notice stating in detail the particular act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
for Good Reason is based, and the Company shall have failed to cure such breach,
act, failure or conduct within 30 days after receiving such written notice from
the Executive.

        (d)   Notice of Termination. Any termination of Executive's employment
by the Company for Cause or without Cause and any termination by the Executive
for Good Reason or without Good Reason shall be communicated by written notice
(a "Notice of Termination") given in accordance with Section 11(e) hereof
specifying the applicable termination provision in this Agreement relied upon.

        (e)   Date of Termination. For the purpose of this Agreement, the term
"Date of Termination" means (i) in the case of a termination for which a Notice
of Termination is required, the date specified in such Notice of Termination
(or, if later, the expiration of any applicable cure or notice period) and
(ii) in all other cases, the actual date on which the Executive's employment
terminates during the Employment Period.

        (f)    Resignation upon Termination. Effective as of any Date of
Termination under this Section 7 or as of such earlier date as the Company may
request following the receipt or delivery of a Notice of Termination, the
Executive shall resign, in writing, from all positions then held by him with
Holding, the Company and their subsidiaries, and hereby authorizes the Company
to execute on his behalf any and all instruments of resignation necessary to
effect the foregoing.

        8.    Obligations of the Company upon Termination.    (a) General. If
the Executive's employment is terminated for any reason during the Employment
Period, the Executive shall be entitled to receive

3

--------------------------------------------------------------------------------

(i) the Executive's full Base Salary earned and accrued through the Date of
Termination (the "Earned Salary") and (ii) any vested amounts or benefits owing
to the Executive under or in accordance with the terms and conditions of this
Agreement and the Company's otherwise applicable employee benefit plans and
programs, including any compensation previously deferred by the Executive
(together with any accrued earnings thereon) and not yet paid by the Company and
any accrued vacation pay not yet paid by the Company (the "Accrued
Obligations"). Any Earned Salary shall be paid in cash in a single lump sum as
soon as practicable, but in no event more than 30 days, following the Date of
Termination (or at such earlier date required by law) and Accrued Obligations
shall be paid in accordance with the terms of this Agreement and the applicable
plan, program or arrangement.

        (b)   Death or Disability. If the Executive's employment is terminated
during the Employment Period by reason of the Executive's death or Disability,
the Executive (or the Executive's beneficiaries or legal representatives under
this Agreement) shall, in addition to the amounts provided in Section 8(a), be
entitled to receive (i) any benefits payable due to the Executive's death or
Disability under this Agreement and the Company's plans, policies or programs
(the "Additional Benefits"), (ii) a pro-rata portion of any performance bonus or
similar incentive compensation arrangement in effect on the Date of Termination
(the "Prorated Performance Bonus") equal to the target bonus for the year in
which the Executive's Employment is terminated (the "Partial Year") multiplied
by a fraction, the numerator of which is equal to the number of days the
Executive was employed by the Company during the Partial Year and the
denominator of which is 365, and (iii) but without duplication, continued
participation in the Group Insurance Plans on the same terms as such plans are
being provided to all of the Company's United States senior executives for a
period of 18 months (or such longer period as is provided in such plans)
following the Date of Termination for the Executive, his spouse and his
dependents, as applicable. Additional Benefits shall be paid in accordance with
the terms of this Agreement and the applicable plan, policy or program. The
Prorated Performance Bonus shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 30 days following the Date of Termination
(or at such earlier date required by law).

        (c)   Termination by the Company other than for Cause or by the
Executive for Good Reason. Subject to the provisions of Section 8(e), if, during
the Employment Period, the Company terminates the Executive's employment other
than for Cause or the Executive terminates his employment for Good Reason (each
such termination an "Involuntary Termination"), the Executive shall, in addition
to the amounts provided in Section 8(a), be entitled to receive (i) continuation
of the Executive's Base Salary in effect at the Date of Termination (the
"Continued Salary") for a period beginning on the Date of Termination and ending
18 months later (the "Continuation Period"); and (ii) continued participation in
the group life insurance and group medical and dental plans for the Executive,
his spouse and his dependents, as applicable, on the same terms as such plans
are being provided to all of the Company's United States senior executives
during the Continuation Period (or such longer period as is provided in such
plans) and subject to the payment of the applicable monthly premiums paid by
active senior executives for the same coverage.

        The Continued Salary shall be payable in accordance with Section 3(a) as
if the Executive remained a senior executive of the Company, or at the Company's
discretion, may be paid in a single lump sum not more than thirty days following
the Date of Termination.

        (d)   Termination Following a Change of Control.

        (i)    Subject to the provisions of Section 8(e), if, during the
Employment Period there is a Change of Control (as defined below), and the
Executive incurs an Involuntary Termination prior to the first anniversary of a
Change in Control, the Executive shall, in addition to the amounts provided in
Section 8(a), but in lieu of any other payments he may otherwise be

4

--------------------------------------------------------------------------------

entitled to under Section 8 of this Agreement, be entitled to receive (i) the
Prorated Performance Bonus, (ii) a cash amount equal to one and one half (1.5)
times the sum of (A) the Executive's Base Salary in effect on the Date of
Termination and (B) the Incentive Bonus, if any, paid in the year immediately
preceding the year in which the Date of Termination occurs (the aggregate amount
being the "Severance Payment"), and (iii) continued participation in the group
life insurance and group medical and dental plans on the same terms as such
plans are being provided to all of the Company's United States senior executives
during the Continuation Period (or such longer period as is provided in such
plans) for the Executive, his spouse, and his dependents, as applicable and
subject to the payment of the applicable monthly premiums paid by active senior
executives for the same coverage.

        Any Prorated Performance Bonus shall be paid in cash in a single lump
sum as soon as practicable, but in no event more than 14 days following the Date
of Termination (or at such earlier date required by law). The Severance Payment
shall be paid within 14 days of the Date of Termination.

        (ii)   For purposes of this Agreement, a "Change of Control" shall be
deemed to have occurred if:

        (A)  any person (within the meaning of Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")), other than CVC, OTPP, or
any of their Affiliates or Qualified Transferees (as such terms are defined in
the Stockholders Agreement), including any group (within the meaning of
Rule 13d-5(b) under the Exchange Act)), acquires "beneficial ownership" (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Holding representing more than 50% of the combined Voting Power
(as defined below) of Holding's securities;

        (B)  at any time after an initial public offering of the common stock of
Holding, a majority of the members of the Board or of the board of directors of
any successor to Holding are not "Continuing Directors" where "Continuing
Director" means, as of any date of determination, any member of the Board or of
the board of such successor who (x) was a member of the Board or such successor
board 24 months prior to the date of determination; (y) was nominated for
election or elected to the Board or such successor board with the approval of a
majority of the Continuing Directors in office at the time of such nomination or
election; or (z) was designated to serve on the Board or such successor board by
CVC or OTPP pursuant to the Stockholder's Agreement;

        (C)  the stockholders of Holding, if at the time in question Holding is
a stock company, approve a merger, consolidation, share exchange, division, sale
or other disposition of all or substantially all of the assets of Holding (a
"Corporate Event"), and immediately following the consummation of which the
stockholders of Holding immediately prior to such Corporate Event do not hold,
directly or indirectly, a majority of the Voting Power of (x) in the case of a
merger or consolidation, the surviving or resulting corporation, (y) in the case
of a share exchange, the acquiring corporation or (z) in the case of a division
or a sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the relevant Corporate Event, holds
more than 50% of the consolidated assets of Holding immediately prior to such
Corporate Event; or

        (D)  any other event occurs which the Board declares to be a Change of
Control.

        Notwithstanding the foregoing, a Change of Control shall not be deemed
to have occurred (a) merely as a result of an underwritten offering of the
equity securities of Holding where no Person (including any group (within the
meaning of Rule 13d-5(b) under the Exchange Act)) acquires more than 50% of the
beneficial ownership interests in such securities.

5

--------------------------------------------------------------------------------

        For purposes of this Section 8(d)(ii), a specified percentage of "Voting
Power" of a company shall mean such number of the Voting Securities as shall
enable the holders thereof to cast such percentage of all the votes which could
be cast in an annual election of directors and "Voting Securities" shall mean
all securities of a company entitling the holders thereof to vote in an annual
election of directors.

        (e)   Release. The Executive's receipt of the benefits described in
Sections 8(c) and 8(d) is conditioned on the Executive first executing and
delivering to the Company a general release of all claims against the Company in
substantially the form attached hereto as Exhibit A. The Company's obligation to
make any of the payments and extended benefits described in Sections 8(c) or
8(d) that are in addition to the payments provided in Section 8(a) shall
immediately cease, and the Executive shall immediately return any such
post-termination payments from the Company should the Company determine in good
faith that the Executive has materially violated the confidentiality, ownership
of developments, non-competition, or non-solicitation provisions contained in
Section 9 of this Agreement.

        (f)    Discharge of the Company's Obligations. The amounts payable to
the Executive pursuant to this Section 8 following termination of his employment
shall be in full and complete satisfaction of the Executive's rights under this
Agreement and any other claims he may have in respect of his employment by
Holding or the Company or any of their affiliates, other than rights arising
under any other agreement, plan, program or arrangement to which the Executive
is a party or is covered, including but not limited to those referred to in
Section 4 of this Agreement. Such amounts shall constitute liquidated damages
with respect to any and all such rights and claims based on provisions of this
Agreement and the Executive's employment with the Company and, upon the
Executive's receipt of such amounts, the Company shall be fully released and
discharged from any and all liability to the Executive in connection with this
Agreement or otherwise in connection with the Executive's employment with the
Company and its subsidiaries, other than as excepted above.

        9.    Restrictive Covenants.    (a) Confidentiality. In view of the fact
that the Executive's work for the Company will bring him into close contact with
many confidential affairs of the Company, information not readily available to
the public, and also the Company's plans for further developments and
activities, the Executive agrees during the Employment Period and thereafter to
keep and retain in the strictest confidence all confidential matters
("Confidential Information") of the Company and its affiliates, including, but
not limited to, "know how," financial information or plans; track records and
other performance data; sales and marketing information or plans; business or
strategic plans; salary, bonus or other personnel information; information
concerning new or potential products or markets; information concerning new or
potential investors, customers, clients or shareholders; trade secrets; pricing
policies; operational methods; technical processes; computer code; formulae,
inventions and research projects; and other business affairs of the Company and
its affiliates, that the Executive may develop or learn in the course of his
employment, and not to disclose them to anyone outside of the Company, either
during or after his employment with the Company, except (A) in good faith, in
the course of performing his duties under this Agreement, (B) with the Company's
express written consent (it being understood that Confidential Information shall
not be deemed to include any information that is publicly disclosed by the
Company) or (C) to the extent disclosure is compelled by a court of competent
jurisdiction, arbitrator, agency or other tribunal or investigative body in
accordance with any applicable statute, rule or regulation (but only to the
extent any such disclosure is compelled, and no further). On the occasion of the
Executive's termination as an employee of the Company, or at any time the
Company may so request, the Executive will return to the Company all tangible
embodiments (in whatever medium) relating to Confidential Information that he
may then possess or have under his control.

        (b)   Ownership of Developments. The Executive agrees that the Company
shall own all right, title and interest (including patent rights, copyrights,
trade secret rights, mask work rights and

6

--------------------------------------------------------------------------------

other rights throughout the world) in any inventions, works of authorship, mask
works, ideas or information made or conceived or reduced to practice, in whole
or in part, by the Executive (either alone or with others) during the Employment
Period (collectively "Developments"); provided that the Company shall not own
Developments for which no equipment, supplies, facility or Confidential
Information of the Company was used, and which were developed entirely on the
Executive's time and do not relate to the business of the Company. Subject to
the foregoing, the Executive will promptly and fully disclose to the Company, or
any persons designated by it, any and all Developments made or conceived or
reduced to practice or learned by the Executive, either alone or jointly with
others during the Employment Period. The Executive hereby assigns all right,
title and interest in and to any and all of these Developments to the Company.
The Executive shall further assist the Company, at the Company's expense, to
further evidence, record and perfect such assignments, and to perfect, obtain,
maintain, enforce, and defend any rights specified to be so owned or assigned.
The Executive hereby irrevocably designates and appoints the Company and its
agents as attorneys-in-fact to act for and on the Executive's behalf to execute
and file any document and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
the Executive. In addition, and not in contravention of any of the foregoing,
the Executive acknowledges that all original works of authorship which are made
by him (solely or jointly with others) within the scope of the employment
relationship and which are protectable by copyright are "works made for hire,"
as that term is defined in the United States Copyright Act (17 USCA, § 101).

        (c)   Non-Competition. During the Employment Period and the Continuation
Period, the Executive shall not, except with the prior written consent of the
Board, directly or indirectly, own any interest in, operate, join, control or
participate as a partner, director, principal, officer, or agent of, enter into
the employment of, act as a consultant to, or perform any services for any
entity listed on Appendix A or any affiliate or successor thereof or any other
entities as the Company and the Executive shall agree from time to time.

        (d)   Non-Solicitation of Employees. During the Employment Period and
the Continuation Period, the Executive shall not, directly or indirectly, for
the Executive's own account or for the account of any other natural person,
firm, partnership, limited liability company, association, corporation, company,
trust, business trust, governmental authority or other entity (each, a "Person")
in any jurisdiction in which the Company or any of its affiliates has commenced
or has made plans to commence operations during the Employment Period,
(i) solicit for employment, employ, engage to perform services or otherwise
interfere with the relationship of the Company or any of its affiliates with any
natural person throughout the world who is or was employed by or otherwise
engaged to perform services for the Company or any of its affiliates at any time
during the Employment Period (in the case of any such activity during such time)
or during the twelve-month period preceding such solicitation, employment or
interference (in the case of any such activity after the Date of Termination or
otherwise as of the date of Executive's termination of employment with Company),
other than any such solicitation or employment on behalf of the Company or any
of its affiliates during the Employment Period, or (ii) induce any employee of
the Company or any of its affiliates who is a member of management to engage in
any activity which the Executive is prohibited from engaging in under any of the
paragraphs of this Section 9 or to terminate his or her employment with the
Company.

        (e)   Non-Disparagement. During the Employment Period and the
Continuation Period, the Executive shall not take any action or make any
statement that disparages or criticizes Company or any of its affiliates.

        (f)    Injunctive Relief with Respect to Covenants; Certain
Acknowledgements and Agreements.

7

--------------------------------------------------------------------------------



(i)The Executive acknowledges and agrees that the covenants and obligations of
the Executive with respect to confidentiality, ownership of developments,
non-competition, non-disparagement, and non-solicitation relate to special,
unique, and extraordinary matter and that a violation of any of the terms of
such covenants and obligations will cause the Company irreparable injury for
which adequate remedies are not available at law. Therefore, the Executive
agrees that the Company shall be entitled to an injunction, restraining order,
or such other equitable relief (without the requirement to post bond) as a court
of competent jurisdiction may deem necessary or appropriate to restrain the
Executive from committing any violation of the covenants and obligations
referred to in this Section 9. These injunctive remedies are cumulative and in
addition to any other rights and remedies the Company may have at law or in
equity.

(ii)If any court of competent jurisdiction shall at any time determine that, but
for the provisions of this paragraph, any part of this Agreement is illegal,
void as against public policy or otherwise unenforceable, the relevant part will
automatically be amended to the extent necessary to make it sufficiently narrow
in scope, time and geographic area to be legally enforceable. All other terms
will remain in full force and effect.

(iii)The Executive acknowledges and agrees that the Executive will have a
prominent role in the management of the business, and the development of the
goodwill, of the Company and its affiliates and will establish and develop
relations and contacts with the principal customers and suppliers of the Company
and its affiliates in the United States of America and the rest of the world,
all of which constitute valuable goodwill of, and could be used by the Executive
to harm, the Company and its affiliates and that (i) in the course of his
employment with the Company, the Executive will obtain Confidential Information
that could be used to compete unfairly with the Company and its affiliates,
(ii) the covenants and restrictions contained in Section 9 are intended to
protect the legitimate interests of the Company and its affiliates in their
respective goodwill, trade secrets and other confidential and proprietary
information, (iii) the Executive desires to be bound by such covenants and
restrictions, and (iv) the Executive represents that his economic means and
circumstances are such that the provisions of this Agreement, including the
restrictive covenants in Section 9, will not prevent him from providing for
himself and his family on a basis satisfactory to him and them.

        10.    Successors.    (a) This Agreement is personal to the Executive
and, without the prior written consent of the Company, shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive's legal representatives.

        (b)   This Agreement shall inure to the benefit of and be binding upon
Holding, the Company and its successors, including any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of ownership
interests, or otherwise. The Company shall require any such successor to
expressly acknowledge and agree in writing to assume the Company's obligations
hereunder

        11.    Miscellaneous.    (a) Applicable Law and Jurisdiction. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Georgia, applied without reference to principles of conflict of laws.
Subject to Section 11(b), in any action or proceeding brought with respect to or
in connection with this Agreement, the Company and the Executive both hereby
irrevocably agree to submit to the jurisdiction and venue of the courts of the
State of Georgia, and both parties consent to receive service of process in the
State of Georgia. Subject to Section 11(b), the Company and the Executive both
agree that any action or proceeding in connection with this Agreement shall be
brought exclusively in a United States court located in the State of Georgia.

8

--------------------------------------------------------------------------------

        (b)   Arbitration. Except to the extent provided in Section 9(f), any
dispute or controversy arising under or in connection with this Agreement shall
be resolved by binding arbitration. The arbitration shall be held in Atlanta and
except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Expedited Employment Arbitration Rules of the American
Arbitration Association then in effect at the time of the arbitration (or such
other rules as the parties may agree to in writing), and otherwise in accordance
with principles which would be applied by a court of law or equity. The
arbitrator shall be acceptable to both the Company and the Executive. If the
parties cannot agree on an acceptable arbitrator, the dispute shall be heard by
a panel of three arbitrators, one appointed by each of the parties and the third
appointed by the other two arbitrators. The Company and the Executive agree that
arbitration costs shall be borne by the losing party.

        (c)   Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

        (d)   Entire Agreement. This Agreement, together with the stock
subscription agreement, the stockholders' agreement and the stock incentive plan
referred to in Section 4, constitutes the entire agreement between the parties
hereto with respect to the matters referred to herein; provided, however, that
the Terms of Employment set forth in the Employee Handbook shall remain in
effect and be in addition to the terms of this Agreement except to the extent
inconsistent herewith in which case the terms of this Agreement shall govern,
supersede and prevail. No other agreement relating to the terms of the
Executive's employment by the Company, oral or otherwise, shall be binding
between the parties unless it is in writing and signed by the party against whom
enforcement is sought. There are no promises, representations, inducements, or
statements between the parties other than those that are expressly contained
herein. The Executive acknowledges that he is entering into this Agreement of
his own free will and accord, and with no duress, that he has read this
Agreement, that he understands it and its legal consequences and that he has had
the opportunity to consult with such advisors as he desired.

        (e)   Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other party, or by first
class, registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:   at the home address of the Executive noted on the records
of the Company
If to Holding or the Company:
 
Worldspan, L.P.
300 Galleria Parkway, N.W.
Atlanta, Georgia 30339
Attn: General Counsel

or to such other address as a party may from time to time designate in writing
in accordance with this section. Notice and communications shall be effective
when actually received by the addressee.

        (f)    Tax Withholding.    The Company shall withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

        (g)   Severability; Reformation.    In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.

        (h)   Waiver.    Waiver by any party hereto of any breach or default by
another party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether

9

--------------------------------------------------------------------------------




similar to or different from the breach or default waived. No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by a party hereto to assert its or his
rights hereunder on any occasion or series of occasions.

        (i)    Captions.    The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

        (j)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Executive has executed this Agreement and
Holding and the Company have caused this Agreement to be executed in their names
on their behalf, all as of the date first above written.

   
TRAVEL TRANSACTION PROCESSING CORPORATION
 
 
By:
 
/s/ Margaret K. Cassidy

--------------------------------------------------------------------------------

    Name:   Margaret K. Cassidy     Title:   Secretary    
WORLDSPAN, L.P.
 
 
By:
 
/s/ Margaret K. Cassidy

--------------------------------------------------------------------------------

    Name:   Margaret K. Cassidy     Title:   Vice President and Associate
General Counsel    
EXECUTIVE:
 
 
/s/ Michael S. Wood

--------------------------------------------------------------------------------

Michael S. Wood

11

--------------------------------------------------------------------------------

Appendix A

Abacus Distribution Systems pte. Ltd.
Amadeus Global Travel Distribution, S.A.
Galileo International, LLC
Sabre, Inc.
AXESS International Network Inc.
Infini Travel Information Inc.
Navitaire, Inc.
Pegasus Solutions Inc.
Wizcom International, Ltd.
Cendant Corporation
System One Corporation
Electronic Data Systems Corporation ("EDS") (only to the extent EDS's activities
are
competitive with the Company's business)

--------------------------------------------------------------------------------

Exhibit A

[FORM OF]
GENERAL RELEASE OF ALL CLAIMS

        WHEREAS, my employment with Travel Transaction Processing Corporation
("TTPC") and Worldspan, L.P. ("Worldspan, and together with TTPC and each
subsidiary and affiliate thereof the "Company") [terminated/will terminate]
on                        ; and

        WHEREAS, in connection with the termination of my employment, I am
entitled to certain payments and benefits under the terms of the Employment
Agreement between me and the Company dated as of February 16, 2004 (the
"Employment Agreement") [insert any other relevant agreement references],
subject to my execution and delivery of this Release; and

        WHEREAS, I am a party to the following agreements (as amended from time
to time) with the Company pursuant to which I acquired (or have the right to
acquire) equity securities of the Company: Management Stock Subscription
Agreement, dated as of            , 2004, Restricted Stock Subscription
Agreement, dated as of            , 2004, Stock Option Agreement, dated as of
            , 2004 [insert other equity agreements] (the "Management Equity
Agreements");

        WHEREAS, I am entitled to certain benefits and subject to certain
obligations pursuant to the Stockholders Agreement, dated as of            ,
2003, among TTPC, [Name] and each of the other parties named in the schedules
thereto (as amended from time to time in accordance with the terms thereof, the
"Stockholders Agreement") and to the Registration Rights Agreement, dated as
of                        , 2003 among TTPC and each of the other persons party
thereto (as amended from time to time in accordance with the terms thereof, the
"Registration Rights Agreement");

        WHEREAS, I, [insert name], acknowledge that I have been provided all
monies owed through the date I sign this General Release of All Claims (the
"Release") and that the Company has satisfied all obligations to me arising out
of or relating to my employment with the Company or separation from such
employment through the date I sign this Release; and

        NOW, THEREFORE, in consideration of the promises set forth herein, I,
[Name], on behalf of myself, my agents, representatives, administrators,
receivers, trustees, executives, successors, heirs, designees, legal
representatives, assignees and attorneys hereby irrevocably and forever release,
acquit and discharge TTPC and Worldspan and all affiliated or related companies,
parents, divisions, or subsidiaries, whether said entities are incorporated,
unincorporated associations, partnerships or other entities and their owners,
shareholders, officers, directors, agents, attorneys, partners, members,
employees, insurers, successors and assigns and each of them (collectively, the
"Company Group") from any and all debts, claims, demands, liabilities, actions
or causes of action, of any kind, nature and description, past or present, known
or unknown, which I now have, or may have or could assert against the Company
Group arising out of, or in any way connected with, my employment or my
separation from employment, including but not limited to any claims or demands
for the following: wrongful discharge; breach of an implied or expressed
employment contract; negligent or intentional infliction of emotional stress;
defamation; fraud; discrimination and/or harassment based on age, sex, race,
religion, national origin, sexual orientation, physical or mental disability, or
medical condition; violation of any section of the AIDS Confidentiality Act, the
Equal Employment for Persons with Disabilities Code, the National Labor
Relations Act, the Fair Labor Standards Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, The Civil Rights Acts of 1866 and 1871,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Equal Pay Act of 1963, the Age Discrimination Act, the Age Discrimination In
Employment Act, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Occupational Safety and Health Act,
the Consolidated Omnibus Budget Reconciliation Act of 1985, the Family Medical
Leave Act of 1993, the Immigration Reform and Control Act of 1986, or any other
federal, state or local laws or regulations; unpaid wages, salary, overtime
compensation, bonuses, commissions, or other compensation of any sort; for
damages of any nature, including compensatory, general, special or

--------------------------------------------------------------------------------


punitive; or for costs, fees or other expenses, including but not limited to
attorneys' fees, incurred regarding these matters. The foregoing list is meant
to be illustrative rather than inclusive. Notwithstanding the foregoing, this
release and my understandings, agreements, representations and warranties set
forth below do not (x) preclude me from seeking to obtain any payments or
benefits to which I may be entitled under Section 8 of the Employment Agreement,
under the Management Equity Agreements or under any applicable employee benefit
plans (other than any severance plan or policy or any other benefit plan or
program specifically referred to in the Employment Agreement and for which
payment is made in accordance with the terms of the Employment Agreement, which
payment is stated to be in satisfaction of my rights thereunder, or any Options,
Share grants, subscription or other rights under the Management Equity
Agreements that terminate upon my ceasing to be employed by the Company), but my
entitlement to such payments and benefits, if any, will be determined in
accordance with such agreements and any relevant plan documents or (y) release
any rights under the Stockholders Agreement or the Registration Rights
Agreement, which will be determined in accordance with the terms of such
agreements.

        If I, [Name], initiate or participate in any legal action in violation
of this release, TTPC and Worldspan may reclaim any amounts paid in respect of
my termination, without waiving the release granted herein, and terminate any
benefits or payments that are due to me, in addition to any other remedies.

        FURTHER, in consideration of said promises and as a further
consideration for this Release, I, [Name], understand, agree, represent and
warrant as follows:

        1.     That this is a full and final release applying to all unknown and
unanticipated injuries, claims, or damages arising out of said employment, as
well as to those now known or disclosed and that I, [Name], voluntarily waive
all rights or benefits which I now have, with the express intention of releasing
and extinguishing unknown or unsuspected obligations, and I warrant that I am
currently unaware of any claim(s), right(s), demand(s), debt(s), action(s),
obligation(s), liability or cause(s) of action whatsoever against the Company
which I have not released pursuant to this Release. I, [Name], understand, agree
and acknowledge that this Release is intended to include in its effect, without
limitation, claims and causes of action which I do not know of or suspect to
exist in my favor at the time of executing this Release, and that this Release
contemplates extinguishment of all such claims and causes of action.

        2.     That, I, [Name], have had the opportunity to consult with a
representative of my own choosing with respect to this Release; that I have read
this Release; that I am fully aware of its contents and of its legal effect; and
I freely and voluntarily entered into it.

        3.     That, I, [Name], will not file or bring any claims, charges,
complaints, or other actions against the Company or the Company Group arising
out of or based upon the circumstances of my employment or my separation from
employment, except as otherwise expressly required by law or with respect to
matters not released hereunder.

        4.     That, I, [Name], warrant that except as expressly set forth
herein, no representations of any kind or character have been made to me by the
Company or any of the Company's agents, representatives, employees or attorneys
(or anyone else purporting to act in any such capacities) to induce me to
execute this Release.

        5.     That, I, [Name], acknowledge and agree that none of the
Employment Agreement, the consideration given thereunder or this Release is to
be construed as an admission by the Company or as an admission of any act or
fact whatsoever.

        6.     The consideration set forth in Section 8 of the Employment
Agreement exceeds any amount and/or consideration to which I would otherwise be
entitled under the Company's standard operating policies, practices, or as
required by law. All amounts to which I would be entitled under

2

--------------------------------------------------------------------------------




the Company's policies, practices and/or as required by law have been tendered
to me and are hereby acknowledged. Therefore, said consideration is not paid as
wages or other compensation due, but is paid solely in consideration of this
Release and the provisions set forth herein relating to Confidential
Information.

        7.     Compliance With Older Workers Benefit Protection Act.

        In compliance with the Older Workers Benefit Protection Act (P.L.
101-433), the Company and [Name] do hereby acknowledge as follows:

        (a)   That, I, [Name], acknowledge that this Release specifically
applies to any rights or claims I may have against the Company or any party
released herein under the federal Age Discrimination in Employment Act of 1967,
as amended;

        (b)   This Release does not purport to waive rights or claims that may
arise from acts or events occurring after the date that this Release is executed
by the parties;

        (c)   That, I, [Name], acknowledge that the consideration provided for
in this Release and the provisions of this paragraph are in addition to that to
which I am already entitled;

        (d)   That, I, [Name], understand that this Release shall be revocable
for a seven (7) day period following execution of this Release by me.
Accordingly, this Release shall not become effective or enforceable until the
expiration of this seven (7) day revocation period.

        (e)   That, I, [Name], acknowledge that I have been advised of my right
to consult with an attorney, and have in fact consulted with an attorney, prior
to signing this Release and have been given a period of twenty-one (21) days
within which to consider whether to sign this Release.

        8.     This Release is made in the State of Georgia and shall be
interpreted under the laws of said State. Its language shall be construed as a
whole, according to its fair meaning and not strictly for or against either
party.

        9.     In the event that it shall be necessary for any party hereto to
institute legal action to enforce any of the terms and conditions or provisions
contained herein, or for any breach thereof, the prevailing party in such action
shall be entitled to costs and reasonable attorneys' fees.

        PLEASE READ CAREFULLY, THIS RELEASE INCLUDES A WAIVER AND A SETTLEMENT
OF ALL KNOWN AND UNKNOWN CLAIMS.

3

--------------------------------------------------------------------------------

DATED:                 , 20       [NAME]


 
 


--------------------------------------------------------------------------------

    Address:        

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------


DATED:                 , 20    
 
TRAVEL TRANSACTION PROCESSING CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

Title:
DATED:                 , 20    
 
WORLDSPAN, L.P.
 
 
By:
       

--------------------------------------------------------------------------------

Title:

4

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
